             Case 1:19-cv-12551-FDS Document 314 Filed 09/03/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 SINGULAR COMPUTING LLC,                             Civil Action No. 1:19-cv-12551 FDS
                               Plaintiff,

             v.                                      Hon. Donald L. Cabell
 GOOGLE LLC,

                               Defendant.



                  JOINT STATEMENT REGARDING CLOUD TPU INSPECTION

         Plaintiff, Singular Computing LLC (“Singular”), and defendant, Google LLC (“Google”),

respectfully submit this Joint Statement pursuant to the Court’s August 27, 2021 order (Dkt. 309)

and the parties’ August 31, 2021 Joint Statement (Dkt. 313).

         With regard to Singular’s motion to inspect the Cloud TPU (Dkt. 262), the parties have

reached agreement: Google will provide Singular $5,000 in Cloud TPU credit (which equates to

2083 preemptible TPU-hours on a TPU v3 under current pricing) to facilitate Singular’s testing,

and Singular will bear the costs of any additional Cloud TPU access or testing time.

         In light of this agreement, Singular’s Motion to compel inspection of the Cloud TPU

(Dkt. 262) is now moot.

Dated: September 3, 2021                     Respectfully submitted,

                                             /s/ Kevin Gannon
                                             Paul J. Hayes (BBO #227000)
                                             Matthew D. Vella (BBO #660171)
                                             Brian M. Seeve (BBO #670455)
                                             Kevin Gannon (BBO #640931)
                                             Daniel McGonagle (BBO #690084)
                                             PRINCE LOBEL TYE LLP
                                             One International Place, Suite 3700

                                             Attorneys for Plaintiff Singular Computing LLC



                                                 1
1743416.v6
             Case 1:19-cv-12551-FDS Document 314 Filed 09/03/21 Page 2 of 2




Dated: September 3, 2021

                                         /s/ Matthias Kamber
                                         Gregory F. Corbett (BBO #646394)
                                         gregory.corbett@wolfgreenfield.com
                                         Nathan R. Speed (BBO # 670249)
                                         nathan.speed@wolfgreenfield.com
                                         Elizabeth A. DiMarco (BBO #681921)
                                         elizabeth.dimarco@wolfgreenfield.com
                                         WOLF, GREENFIELD & SACKS, P.C.
                                         600 Atlantic Avenue
                                         Boston, MA 02210
                                         Telephone: (617) 646-8000
                                         Fax: (617) 646-8646

                                         Asim Bhansali (pro hac vice)
                                         abhansali@kblfirm.com
                                         KWUN BHANSALI LAZARUS LLP
                                         555 Montgomery Street, Suite 750
                                         San Francisco, CA 94111

                                         Matthias Kamber (pro hac vice)
                                         mkamber@keker.com
                                         KEKER, VAN NEST & PETERS LLP
                                         633 Battery Street
                                         San Francisco, CA 94111-1809

                                         Attorneys for Defendant Google LLC




                                           2
1743416.v6
